Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
A. Claims 1, 3-11, and 13-20 are directed to an information processing apparatus, power supply control method for an information processing apparatus, and a non-transitory computer-readable storage medium storing a program to execute the method. Claims 1, 11, and 20 identify the uniquely distinct features of “restart the information processing apparatus when at least part of the shutdown processing is completed based on the information stored in the storage in a case where the information is stored in the storage when the at least part of the shutdown processing is completed; and does not restart the information processing apparatus when the at least part of the shutdown processing is completed in a case where the information is not stored in the storage”. The closest prior art Nogami et al. (US 2012/0309525) teaches when a predetermined shutdown operation is performed (e.g., the power button 54M of the terminal device 7 or the power button 24 of the game apparatus 3 is pressed), the CPU 10 performs a predetermined shutdown process, so that the game apparatus 3 and the terminal device 7 are powered off. Note that the shutdown process includes processing of storing data representing the state of the game system 1 (e.g., the menu state) at the time of shutdown to the flash memory 17. On the basis of that data, the initial state can be determined at the next boot (paragraph [0320]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675